UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                           __________________

                              No. 00-11211
                            Summary Calendar
                           __________________



     GLORIA J. WILLIAMS,
                                            Plaintiff-Appellant,

                                    v.

     CITY OF DALLAS,

                                            Defendant-Appellee.

            ______________________________________________

         Appeal from the United States District Court for the
                  Northern District of Texas, Dallas
                        USDC No. 3:98-CV-2169-M
            ______________________________________________
                             August 7, 2001

Before JOLLY, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gloria J. Williams appeals from a summary judgment dismissing

her claims against the City of Dallas.         Construing liberally her

brief, she claims that the district court erred in considering the

Texas    Workforce   Commission’s   determination    that   she     was   not

discharged     for   misconduct,   the   district   court   erred    in   not

permitting her to address the court following the adverse ruling on


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the summary judgment motion, and that the magistrate erred in

initially declining to appoint counsel for the prosecution of her

case.    We find no merit in her arguments.

       The decision of the Texas Workforce Commission was not part of

a response to the summary judgment motion and was therefore not

properly before the district court.          In any event, under express

Texas law, the findings of the Texas Workforce Commission have no

collateral estoppel effect and are not admissible evidence in other

proceedings.       Tex. Lab. Code Ann. § 213-007.        Having ruled on the

motion for summary judgment, the district court had no duty to hear

oral    argument    from   the   appellant   who   had   appointed   counsel;

moreover, appellant has not shown prejudice from the denial of oral

argument as the district court properly granted summary judgment

based on the summary judgment record.              Finally, the complaint

related to the denial of appointed counsel fails because she was

appointed counsel prior to the disposition of her claim by summary

judgment; further, she did not timely appeal from the magistrate’s

initial determination to deny her request for appointed counsel.

       The judgment of the district court is AFFIRMED.




                                       2